Our attention is directed on rehearing to the fact that the extract of the minutes of court which show that an order of appeal was granted in open court was inadvertently omitted from the record.
Pretermitting the question as to whose fault the omission should be attributed, we have decided to recall our previous order dismissing the appeal herein and reinstate the case on the docket of the court for further argument so that it can be heard before the whole court, one of the judges having been absent at the last hearing.
For the foregoing reasons it Is ordered that the judgment herein rendered dismissing the appeal of date October 5th, be and the same is hereby avoided, set aside and annulled, and it is further ordered that this case be reinstated on the docket of this court for further hearing and argument at the court's next session at Thibodaux, La.